Exhibit 10.1

AMENDMENT NUMBER THREE TO CREDIT AGREEMENT

This AMENDMENT NUMBER THREE TO CREDIT AGREEMENT, (this “Amendment”), dated as of
December 29, 2011, is entered into by and among ACTUATE CORPORATION, a Delaware
corporation (the “Borrower”), the lenders identified on the signature pages
hereof (such lenders, and the other lenders party to the below-defined Credit
Agreement, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo
Foothill, LLC, a Delaware limited liability company, as the arranger and
administrative agent for the Lenders (in such capacity, together with any
successor administrative agent, the “Agent”), and in light of the following:

W I T N E S S E T H

WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of November 3, 2008 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, Borrower has requested that Agent and Lenders make certain amendments
to the Credit Agreement and, upon the terms and conditions set forth herein,
Agent and Lenders are willing to accommodate Borrower’s requests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

2. Amendments to Credit Agreement.

(a) Schedule 1.1 of the Credit Agreement is hereby amended and modified by
amending and restating, or adding (as applicable) the following definitions in
the appropriate alphabetical order:

““Applicable Margin” means, as of any date of determination (with respect to
(i) any portion of the outstanding Advances on such date that is a Base Rate
Loan or a LIBOR Rate Loan, or (ii) if applicable, a Letter of Credit fee), 1.75
percentage points.”

““Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $25,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of the Agreement.”

““EBITDA” means, with respect to any fiscal period, determined on a consolidated
basis in accordance with GAAP:

(a) Borrower’s consolidated net earnings (or loss),

minus

 

1



--------------------------------------------------------------------------------

(b) each of the following, without duplication, during such period: Borrower’s
(i) extraordinary gains, (ii) interest income, and (iii) any software
development costs to the extent capitalized,

plus

(c) each of the following, without duplication, during such period: Borrower’s
(i) non-cash extraordinary losses, (ii) interest expenses, (iii) income taxes,
(iv) depreciation and amortization, (v) non-cash expenses incurred in connection
with the issuance of stock options and restricted stock units, and Permitted
Stock Repurchases, (vi) “one-time” cash restructuring charges incurred for
severance costs, employee termination costs, or the disposition of excess
facilities in an amount not to exceed $1,000,000 per fiscal year, (vii) to the
extent not capitalized, expenses incurred in connection with the Agreement,
(viii) the amortization of purchased technology and other intangible assets,
(ix) “one-time” noncash impairment charges, (x) Acquisition related expenses not
to exceed 5% of the purchase price of such Permitted Acquisition incurred within
180 days of such Acquisition, and (xi) with respect to any Permitted
Acquisitions: (1) purchase accounting adjustments, including, without
limitation, a dollar for dollar adjustment for that portion of revenue that
would have been recorded in the relevant period had the balance of deferred
revenue (unearned income) recorded on the closing balance sheet and before
application of purchase accounting not been adjusted downward to fair value to
be recorded on the opening balance sheet in accordance with GAAP purchase
accounting rules, and (2) non-cash adjustments in accordance with GAAP purchase
accounting rules under FASB Statement No. 141 and EITF Issue No. 01-3, in the
event that such an adjustment is required by Borrower’s independent auditors, in
each case, as determined in accordance with GAAP.

For the purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), if at any time during such Reference
Period (and after the Closing Date) Borrower or any of its Subsidiaries shall
have made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto in accordance with Regulation
S-X promulgated under the Exchange Act or in such other manner acceptable to the
Agent as if the Permitted Acquisition occurred on the first day of such
Reference Period.”

““Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) out-of-pocket fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower or its Subsidiaries under any
of the Loan Documents, including, fees or charges for background checks,
OFAC/PEP searches, photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing fees, recording
fees, publication, appraisal (including periodic collateral appraisals or
business valuations to the extent of the fees and charges (and up to the amount
of any limitation) contained in the Agreement or the Fee Letter), real estate
surveys, real estate title policies and endorsements, and environmental audits,
(c) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (d) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (e) reasonable documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) reasonable out-of-pocket audit fees and expenses (including
travel, meals, and

 

2



--------------------------------------------------------------------------------

lodging) of Agent related to any inspections or audits to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement
or the Fee Letter, (g) reasonable out-of-pocket costs and expenses of third
party claims or any other suit paid or incurred by the Lender Group in enforcing
or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with
Borrower or any of its Subsidiaries, (h) Agent’s reasonable costs and expenses
(including reasonable attorneys fees) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating, or amending the Loan Documents, (i) Agent’s and each Lender’s
reasonable costs and expenses (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Borrower or any of its Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral, and (j) the fees, charges, commissions and
costs provided for in Section 2.11(e) of the Agreement (including any issuance
or fronting fees) and all other fees, charges, commissions, costs and expenses
for amendments, renewals, extensions, transfers, or drawings from time to time
charged by the Underlying Issuer or incurred or charged by Issuing Lender in
respect of Letters of Credit and out-of-pocket fees, costs, and expenses charged
by the Underlying Issuer or incurred or charged by Issuing Lender in connection
with the issuance, amendment, renewal, extension, or transfer of, or drawing
under, any Letter of Credit or any demand for payment thereunder.

““Loan” shall mean any Advance, Swing Loan, Protective Advance or Overadvance
made hereunder.”

““Maximum Revolver Amount” means $50,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement, or increased by the amount of Increases made in accordance with
Section 2.14 of the Agreement.”

““Third Amendment” means that certain Amendment Number Three to Credit
Agreement, dated as of the Third Amendment Closing Date, by and among Borrower,
Agent, and the lenders identified on the signature pages thereof.”

““Third Amendment Closing Date” means December 29, 2011.”

(b) The definition of “Permitted Investments” appearing in Schedule 1.1 to the
Credit Agreement is hereby amended by (i) deleting the text “and” immediately
preceding clause (p), and (ii) adding the following new clause (o) immediately
succeeding clause (n) and immediately preceding clause (p):

“(o) the formation of a Subsidiary solely for the purpose of consummating a
Permitted Acquisition involving such Subsidiary.”

(c) Section 1.2 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such

 

3



--------------------------------------------------------------------------------

Accounting Change or in the application thereof, then Agent and Borrower agree
that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such Accounting Change with the intent
of having the respective positions of the Lenders and Borrower after such
Accounting Change conform as nearly as possible to their respective positions as
of the date of this Agreement and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Whenever the term “Borrower” is used in respect of a financial covenant
or a related definition, it shall be understood to mean Borrower and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.”

(d) Section 1.4 of the Credit Agreement is hereby amended by adding the words
“or Bank Product Collateralization” after the words “providing Letter of Credit
Collateralization” in the sixth sentence of such section.

(e) Section 2.10(b) of the Credit Agreement is hereby amended by replacing the
reference to “0.50%” with “0.30%”.

(f) The Credit Agreement is hereby amended by adding the following Section 2.14:

“2.14 Accordion.

(a) At any time during the period from and after the Third Amendment Closing
Date through but excluding the date that is eighteen (18) months after the Third
Amendment Closing Date, at the option of Borrower (but subject to the conditions
set forth in clause (b) below), the Revolver Commitments and the Maximum
Revolver Amount may be increased by an amount in the aggregate for all such
increases of the Revolver Commitments and the Maximum Revolver Amount not to
exceed the Available Increase Amount (each such increase, an “Increase”). Agent
shall invite each Lender to increase its Revolver Commitments (it being
understood that no Lender shall be obligated to increase its Revolver
Commitments) in connection with a proposed Increase at the interest margin
proposed by Borrower, and if sufficient Lenders do not agree to increase their
Revolver Commitments in connection with such proposed Increase, then Agent or
Borrower may invite any prospective lender who is reasonably satisfactory to
Agent and Borrower to become a Lender in connection with a proposed Increase.
Any Increase shall be in an amount of at least $5,000,000 and integral multiples
of $1,000,000 in excess thereof. In no event may the Revolver Commitments and
the Maximum Revolver Amount be increased pursuant to this Section 2.14 on more
than 5 occasions in the aggregate for all such Increases. Additionally, for the
avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolver Commitments exceed
$25,000,000.

(b) Each of the following shall be conditions precedent to any Increase of the
Revolver Commitments and the Maximum Revolver Amount in connection therewith:

(i) Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrower, and Agent are party,

 

4



--------------------------------------------------------------------------------

(ii) each of the conditions precedent set forth in Section 3.2 are satisfied,

(iii) Borrower has delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Borrower and its Subsidiaries
evidencing that Borrower would achieve EBITDA (without regard to whether a
Financial Covenant Triggering Event has occurred) the four fiscal quarters (on a
quarter-by-quarter basis) ended immediately following the proposed date of the
applicable Increase of not less than the amount specified for each such period
in Section 7(a)(iii), in form reasonably acceptable to Agent and together with
appropriate supporting details and a statement of appropriate underlying
assumptions,

(iv) Borrower has delivered to Agent updated pro forma Projections (after giving
effect to the applicable Increase) for Borrower and its Subsidiaries evidencing
compliance on a pro forma basis with Section 7 for the 4 fiscal quarter periods
(on a quarter-by-quarter basis) immediately following the proposed date of
the applicable Increase, in form reasonably acceptable to Agent, and together
with appropriate supporting details and a statement of appropriate underlying
assumptions,

(v) Borrower shall have paid to Agent all fees due and payable as of the
Increase Date pursuant to the Fee Letter, and

(vi) Borrower shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Advances to be made pursuant to the increased
Revolver Commitments (which interest margins may be with respect to Advances
made pursuant to the increased Revolver Commitments, higher than or equal to the
interest margins applicable to Advances set forth in this Agreement immediately
prior to the date of the increased Revolver Commitments (the date of the
effectiveness of the increased Revolver Commitments and the Maximum Revolver
Amount, the “Increase Date”)) and shall have communicated the amount of such
interest margins to Agent. Any Increase Joinder may, with the consent of Agent,
Borrower and the Lenders or prospective lenders agreeing to the proposed
Increase, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate to effectuate the provisions of this
Section 2.14 (including any amendment necessary to effectuate the interest
margins for the Advances to be made pursuant to the increased Revolver
Commitments). Anything to the contrary contained herein notwithstanding, if the
interest margin that is to be applicable to the Advances to be made pursuant to
the increased Revolver Commitments are higher than the interest margin
applicable to the Advances or immediately prior to the applicable Increase Date
(the amount by which the interest margin is higher, the “Excess”), then the
interest margin applicable to the Advances immediately prior to the Increase
Date shall be increased by the amount of the Excess, effective on the applicable
Increase Date, and without the necessity of any action by any party hereto.

(d) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Advances shall be deemed, unless the
context otherwise requires, to include Advances made pursuant to the increased
Revolver Commitments and Maximum Revolver Amount pursuant to this Section 2.14.

(e) Each of the Lenders having a Revolver Commitment prior to the Increase Date
(the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Advances and

 

5



--------------------------------------------------------------------------------

participation interests in Letters of Credit on such Increase Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Advances and participation interests in Letters of Credit will
be held by Pre-Increase Revolver Lenders and Post-Increase Revolver Lenders
ratably in accordance with their Pro Rata Share after giving effect to such
increased Revolver Commitments.

(f) The Advances, Revolver Commitments, and Maximum Revolver Amount established
pursuant to this Section 2.14 shall constitute Advances, Revolver Commitments,
and Maximum Revolver Amount under, and shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from any guarantees and the
security interests created by the Loan Documents. Borrower shall take any
actions reasonably required by Agent to ensure and demonstrate that the Liens
and security interests granted by the Loan Documents continue to be perfected
under the Code or otherwise after giving effect to the establishment of any such
new Revolver Commitments and Maximum Revolver Amount.”

(g) Section 3.3 of the Credit Agreement is hereby amended by replacing the
reference to “November 3, 2012” with “November 3, 2015”.

(h) Section 5.11 of the Credit Agreement is hereby amended by adding the
following text immediately after the last sentence of such Section:

“; provided, however, that if any Loan Party forms a Subsidiary for the sole
purpose of acquiring a Person pursuant to a Permitted Acquisition or any other
Acquisition to which the Required Lenders have consented in writing (it being
understood and agreed that the formation of such Subsidiary is permitted
pursuant to clause (o) of the definition of Permitted Investments) and such
Subsidiary will be merged into another Loan Party or Subsidiary in connection
with such Acquisition within 60 days (or such longer period of time agreed to by
Agent in writing in its sole discretion) after the consummation of such
Permitted Acquisition, then the Loan Parties shall not be required to comply
with this Section 5.11 with respect to such Subsidiary until the date that is 60
days after the consummation of such Permitted Acquisition (or such longer period
of time agreed to by Agent in writing in its sole discretion); provided further,
however, that in any event, the Loan Parties shall be required to comply with
this Section 5.11 with respect to such Subsidiary or shall dissolve such
Subsidiary by the date that is 90 days after the formation of such Subsidiary
(and if the Board of Directors approves such Permitted Acquisition, such 90-day
period shall be automatically extended to a date that is 90 days after the date
on which the Board of Directors approves of such Permitted Acquisition);
provided further, however, that after the consummation of a Permitted
Acquisition with such Subsidiary, none of the Loan Parties or their Subsidiaries
shall be required to comply with this Section 5.11 with respect to such
Subsidiary if the assets owned by such Subsidiary are less than or equal to
$250,000,”

(i) Section 5.12 of the Credit Agreement is hereby amended by adding the
following sentence immediately after the last sentence of such Section:

“Notwithstanding anything in this Section 5.12 to the contrary, if any Loan
Party forms a Subsidiary for the sole purpose of acquiring a Person pursuant to
a Permitted Acquisition or any other Acquisition to which the Required Lenders
have consented in writing (it being understood and agreed that the formation of
such Subsidiary is permitted pursuant to clause (o) of the definition of
Permitted Investments) and such Subsidiary will be merged into another Loan
Party or Subsidiary in connection with such Acquisition within 60 days (or such
longer period of time agreed to by Agent in writing in its sole discretion)
after the consummation of such Permitted Acquisition, then the Loan

 

6



--------------------------------------------------------------------------------

Parties shall not be required to comply with this Section 5.12 with respect to
such Subsidiary until the date that is 60 days after the consummation of such
Permitted Acquisition (or such longer period of time agreed to by Agent in
writing in its sole discretion); provided further, however, that in any event,
the Loan Parties shall be required to comply with this Section 5.12 with respect
to such Subsidiary or shall dissolve such Subsidiary by the date that is 90 days
after the formation of such Subsidiary (and if the Board of Directors approves
of such Permitted Acquisition, such 90-day period shall be automatically
extended to a date that is 90 days after the date on which the Board of
Directors approves such Permitted Acquisition); provided further, however, that
after the consummation of a Permitted Acquisition with such Subsidiary, none of
the Loan Parties or their Subsidiaries shall be required to comply with this
Section 5.12 with respect to such Subsidiary if the assets owned by such
Subsidiary are less than or equal to $250,000,”

(j) Section 7(a) of the Credit Agreement is hereby amended by deleting the table
in clause (iii) of such section in its entirety and by inserting the following
table:

 

Applicable Amount

  

Applicable Period

$25,309,000

  

For the 4 quarter period

ending December 31, 2008

$25,271,000

  

For the 4 quarter period

ending March 31, 2009

$22,513,000

  

For the 4 quarter period

ending June 30, 2009

$20,773,000

  

For the 4 quarter period

ending September 30, 2009

$20,499,000

  

For the 4 quarter period

ending December 31, 2009

$20,756,000

  

For the 4 quarter period

ending March 31, 2010

$21,193,000

  

For the 4 quarter period

ending June 30, 2010

$21,765,000

  

For the 4 quarter period

ending September 30, 2010

$22,485,000

  

For the 4 quarter period

ending December 31, 2010

$22,779,000

  

For the 4 quarter period

ending March 31, 2011

$23,279,000

  

For the 4 quarter period

ending June 30, 2011

$23,934,000

  

For the 4 quarter period

ending September 30, 2011

 

7



--------------------------------------------------------------------------------

$24,758,000

  

For the 4 quarter period

ending December 31, 2011

$25,090,000

  

For the 4 quarter period

ending March 31, 2012

$25,656,000

  

For the 4 quarter period

ending June 30, 2012

$26,397,000

  

For the 4 quarter period

ending September 30, 2012

$27,233,800

  

For the 4 quarter period

ending December 31, 2012

$27,599,000

  

For the 4 quarter period

ending March 31, 2013

$28,221,600

  

For the 4 quarter period

ending June 30, 2013

$29,036,700

  

For the 4 quarter period

ending September 30, 2013

$29,957,180

  

For the 4 quarter period

ending December 31, 2013

$30,358,900

  

For the 4 quarter period

ending March 31, 2014

$31,043,760

  

For the 4 quarter period

ending June 30, 2014

$31,940,370

  

For the 4 quarter period

ending September 30, 2014

$32,952,898

  

For the 4 quarter period

ending December 31, 2014

$33,394,790

  

For the 4 quarter period

ending March 31, 2015

$34,148,136

  

For the 4 quarter period

ending June 30, 2015

$35,134,407

  

For the 4 quarter period ending September 30, 2015

and each 4 quarter period ended thereafter

 

8



--------------------------------------------------------------------------------

(k) Section 7(b) of the Credit Agreement is hereby amended by deleting the table
in clause (ii) of such section in its entirety and by inserting the following
table:

 

  Fiscal Year 2008    Fiscal Year 2009    Fiscal Year 2010   $2,524,000   
$3,348,000    $3,859,000   Fiscal Year 2011    Fiscal Year 2012   
Fiscal Year 2013   $3,955,000    $4,200,000    $4,620,000   Fiscal Year 2014   
Fiscal Year 2015      $5,082,000    $5,590,200   

(l) Section 17.11 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

“17.11 USA Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties’ senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Group Expenses hereunder and be for the account of Borrower.”

3. Conditions Precedent to Amendment. The satisfaction or waiver of each of the
following shall constitute conditions precedent to the effectiveness of the
Amendment (such date being the “Amendment Effective Date”):

(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b) Agent shall have received the reaffirmation and consent of each Guarantor
attached hereto as Exhibit A, duly executed and delivered by an authorized
official of each Guarantor.

(c) Agent shall have received the Amended and Restated Fee Letter, in form and
substance satisfactory to Agent, duly executed by the parties thereto, and the
same shall be in full force and effect.

(d) Agent shall have received a certificate from the Secretary of each Loan
Party, dated as of the Amendment Effective Date, attesting to the resolutions of
such Loan Party’s board of directors authorizing its execution, delivery, and
performance of this Amendment, approving the terms of, and the transactions
contemplated herein, and the other Loan Documents executed concurrently herewith
to which such Loan Party is a party.

(e) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented, on or prior to the Amendment Effective
Date, certified by the Secretary of such Loan Party.

 

9



--------------------------------------------------------------------------------

(f) Agent shall have received a certificate of status with respect to each Loan
Party, dated as of a recent date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of such Loan Party,
which certificate shall indicate that such Loan Party is in good standing in
such jurisdiction.

(g) Agent shall have received certificates of status with respect to each Loan
Party, dated as of a recent date, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Loan Party), in which the failure to be duly qualified or
licensed would constitute a Material Adverse Change, which certificates shall
indicate that such Loan Party is in good standing in such jurisdictions.

(h) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date).

(i) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, any Guarantor, Agent, or any Lender.

(j) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall result from the consummation of the
transactions contemplated herein.

4. Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders as follows:

(a) It (i) is duly organized, formed or incorporated and in good standing under
the laws of the jurisdiction of its organization, formation or incorporation,
(ii) is qualified to do business in any state where the failure to be so
qualified reasonably could be expected to result in a Material Adverse Change,
and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

(b) The execution, delivery, and performance by it of this Amendment and the
performance by it of each Loan Document to which it is or will be a party
(i) have been duly authorized by all necessary action on its part (ii) do not
and will not (A) violate any material provision of federal, state or local law
or regulation, the Governing Documents of it or its Subsidiaries or any order,
judgment, or decree, court or other Governmental Authority binding on it or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any Material Contract of it or
its Subsidiaries, (C) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of Borrower or any Guarantor,
other than Permitted Liens, or (D) require any approval of Borrower’s or any
Guarantor’s interestholders or any approval or consent of any Person under any
Material Contract of Borrower or any Guarantor, other than consents or approvals
that have been obtained and that are still in force and effect and except, in
the case of Material Contracts, for consents or approvals, the failure to obtain
such approval or consent could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Change.

(c) No registration with, consent, or approval of, and no notice to, or other
action with or by, any Governmental Authority is required in connection with the
due execution, delivery and performance by it of this Amendment or any other
Loan Document to which it is or will

 

10



--------------------------------------------------------------------------------

be a party, the failure of which to receive could not reasonably be expected to
cause a Material Adverse Change, other than consents or approvals that have been
obtained and are still in force and effect.

(d) This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Person that is a party thereto, will
be the legally valid and binding obligation of such Person, enforceable against
such Person in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower, any Guarantor, or any member of the Lender Group.

(f) No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.

(g) The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true and correct in all respects
on and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date.)

(h) This Amendment has been entered into without force or duress, of the free
will of Borrower, and the decision of Borrower to enter into this Amendment is a
fully informed decision and such Person is aware of all legal and other
ramifications of each decision.

(i) It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder and thereunder.

5. Payment of Costs and Fees. Borrower shall pay to Agent and each Lender all
costs, all out-of-pocket expenses, and all fees and charges of every kind in
connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto. In addition
thereto, Borrower agrees to reimburse Agent and each Lender on demand for its
costs arising out of this Amendment and all documents or instruments relating
hereto (which costs may include the reasonable fees and expenses of any
attorneys retained by Agent or any Lender).

6. Choice of Law and Venue; Jury Trial Waiver.

(a) THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

11



--------------------------------------------------------------------------------

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 6(b).

(c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

7. Ratification; Reaffirmation of Obligations. Each party hereto hereby
restates, ratifies and reaffirms each and every term and condition set forth in
the Credit Agreement and the Loan Documents effective as of the date hereof and
as amended hereby. Each party hereto hereby reaffirms its obligations under each
Loan Document to which it is a party. Borrower hereby further ratifies and
reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with the Security
Agreement or any other Loan Document, to Agent, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations and after the date hereof.

8. Amendments. This Amendment cannot be altered, amended, changed or modified in
any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties and reduced to
writing in its entirety and signed and delivered by each party.

9. Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

 

12



--------------------------------------------------------------------------------

10. Effect on Loan Documents.

(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Borrower, any Loan Party, Agent or any Lender under the Credit
Agreement or any other Loan Document. The waiver and modifications herein are
limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse any non-compliance with
the Loan Documents (other than as specified herein), and shall not operate as a
consent to any matter under the Loan Documents (other than as specified herein).
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect. Except as provided herein, the execution, delivery and
performance of this Amendment shall not operate as a waiver of or, except as
expressly set forth herein, as an amendment of, any right, power or remedy in
effect prior to the date hereof. The amendments and waivers set forth herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, and except as
expressly set forth herein, shall neither excuse any future non-compliance with
the Credit Agreement, nor operate as a waiver of any Default or Event of
Default. To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control.

(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

(d) This Amendment is a Loan Document.

(e) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Amendment refer to this Amendment as a whole and not to
any particular provision of this Amendment. Section, subsection, clause,
schedule, and exhibit references herein are to this Amendment unless otherwise
specified. Any reference in this Amendment or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to the satisfaction or repayment in full of the
Obligations shall mean the repayment in full in cash (or, in the case of Letters
of Credit or Bank Products, providing Letter of Credit Collateralization) of all
Obligations other than unasserted

 

13



--------------------------------------------------------------------------------

contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
this Agreement to be repaid or cash collateralized. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.

11. Entire Agreement. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

12. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

13. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Signature pages to follow.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Amendment
by and through their duly authorized officers, as of the day and year first
above written.

 

BORROWER:    

ACTUATE CORPORATION,

a Delaware corporation

    By:  

/s/ Daniel A. Gaudreau

    Name:  

Daniel A. Gaudreau

    Title:  

Senior Vice President, Operations and Chief Financial Officer

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AGENT AND LENDER:    

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company

    By:   /s/ Lendell Thompson     Name:  

 

Lendell Thompson

    Title:  

 

Managing Director

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

REAFFIRMATION AND CONSENT

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain (a) Credit Agreement dated as of
November 3, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among ACTUATE CORPORATION, a
Delaware corporation (the “Borrower”), the lenders from time to time party
thereto (each a “Lender” and collectively, the “Lenders”), WELLS FARGO CAPITAL
FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware limited
liability company, as the arranger and administrative agent for the Lenders (in
such capacity, together with any successor administrative agent, the “Agent”) or
(b) Amendment Number Three to Credit Agreement, dated as of December 29, 2011
(the “Third Amendment”) by and among Borrower, Lenders and Agent. The
undersigned Guarantors each hereby (a) represents and warrants to Agent and the
Lenders that the execution, delivery, and performance of this Reaffirmation and
Consent are within its powers, have been duly authorized by all necessary
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Authority, or of the terms of its Governing Documents, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the amendment of the Credit Agreement
as set forth in the Third Amendment; (c) acknowledges and reaffirms its
obligations owing to Agent and the Lenders under any Loan Documents to which it
is a party; (d) reaffirms, acknowledges and agrees that it has granted to Agent
a perfected security interest in the Collateral in order to secure all of its
present and future Guarantied Obligations (as defined in the Guaranty),
(e) restates, ratifies and reaffirms each and every term and condition set forth
in the Credit Agreement and other Loan Documents to which it is a party
effective as of the date of the Third Amendment, (f) confirms that all
Guarantied Obligations are unconditionally owing by it to Agent and the Lenders,
without offset, defense, withholding, counterclaim or deduction of any kind,
nature or description whatsoever and (g) agrees that each of the Loan Documents
to which it is a party is and shall remain in full force and effect. Although
each of the undersigned has been informed of the matters set forth herein and
has acknowledged and agreed to same, they each understand that neither Agent nor
any Lender has any obligations to inform it of such matters in the future or to
seek its acknowledgment or agreement to future amendments, and nothing herein
shall create such a duty. Delivery of an executed counterpart of this
Reaffirmation and Consent by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Reaffirmation and Consent but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Reaffirmation and Consent. This Reaffirmation and Consent
shall be governed by the laws of the State of California.

[Signature page to follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have executed this
Reaffirmation and Consent by and through their duly authorized officers, as of
the date of the Third Amendment.

 

GUARANTORS:    

ACTUATE INTERNATIONAL CORPORATION,

a Delaware corporation

    By:  

/s/ Daniel A. Gaudreau

    Name:  

Daniel A. Gaudreau

    Title:  

Senior Vice President, Operations and Chief Financial Officer

   

XENOS IP ULC,

a Nova Scotia unlimited company

    By:  

/s/ Daniel A. Gaudreau

    Name:  

Daniel A. Gaudreau

    Title:  

Senior Vice President, Operations and Chief Financial Officer

   

XENOS IP PARTNERSHIP,

a partnership organized under the laws of Ontario

    By:   Xenos IP ULC       Its Partner     By:  

/s/ Daniel A. Gaudreau

    Name:  

Daniel A. Gaudreau

    Title:  

Senior Vice President, Operations and Chief Financial Officer

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO

AMENDMENT NUMBER THREE TO CREDIT AGREEMENT]